Mr. President, on behalf of His Excellency, General Maawva Ould Sid Ahmed Tava, and on behalf of the people and Government of the Islamic Republic of Mauritania, I address to you our sincere congratulations on your election to the presidency of the General Assembly. In view of Mauritania's historical relations with your country, it gives us particular satisfaction to see you elected as President of the General Assembly in a historic year for the Organization. We are convinced that your admirable virtues as an experienced diplomat who represents his country in the United Nations, and has done so for a long period, will ensure your complete success in presiding over the deliberations of our Organization.
I should also like "co take this opportunity to express to the President of the thirty-ninth session of the General Assembly, Mr. Paul Lusaka, the permanent representative of the sister Republic of Zambia, our expression of appreciation for the wise manner in which he presided over the deliberations of that session.
I must also express our appreciation and thanks to the Secretary-General, Mr. Javier Perez de Cuellar, for his continuing efforts in the service of the international community, in accordance with the principles of the United Nations and its noble mission. We wish him further success in realizing the great hopes that the nations and peoples of the earth place in this Organization.
Allow me first to stress my country's position, which has already been explained in the Security Council. We strongly condemn and denounce the treacherous Israeli act of aggression against our sister Tunisia. We stress the need to implement the relevant Security Council resolution, including the payment of compensation to Tunisia for the damages it has suffered and the taking of the necessary measures to prevent such actions in the future.
At this session of the General Assembly we are commemorating the fortieth
anniversary of the United Nations. This represents the age of wisdom, the age of maturity. We wish to take this opportunity to make a responsible evaluation of our Organization. We must undertake to eliminate all those obstacles which are preventing the realization of its principles, enshrined in the Charter in the-light of the long experience of mankind. The setting up of an Organization where nations can work side by side to achieve those principles is the embodiment of a great and praiseworthy idea. The United Nations has acted most effectively in preventing war and establishing the appropriate atmosphere to promote consultations, understanding and co-operation, as well as mutual concessions between nations and States.
The specialized agencies of the United Nations, working in many different fields, have asked to improve the political, social and economic situation. Those agencies have stood most heroically at the side of peoples and States in their struggle to achieve independence and freedom, a struggle which has led to the elimination of colonialism on more than one continent and the creation of many States which, through their membership, have given new dimensions to this Organization.
The accession of many small States to membership of the United Nations is a testimony of their trust and confidence in this Organization, and their membership allows those States to obtain recognition and support, to defend themselves, and to participate in the issues affecting mankind's future. Our Organization can be proud that the world's hopes are pinned to improving its effectiveness and increasing the scope of its mission. Therefore, on behalf of the Mauritanian people and its national leadership, I must congratulate the representatives of States and organizations, and the various eminent individuals who have attended this fortieth anniversary session of the General Assembly, on the positive progress achieved by our Organization. We wish them all full success in their endeavors.
I should like to stress again the importance that my country attaches to the United Nations because we are convinced that it is the main instrument through which we can work to eliminate the specter of war and chaos in the world and the only organ on which the small States can rely in defending ourselves and improving our development efforts. Our belief and faith in the United Nations and our appreciation of its achievements does not alter the fact that peoples and States today need freedom, peace and development more than at any other time in the past and that the international situation continues to be dangerous. There is war in more than one country and the horizons are indeed sombre in more than one continent. Many peoples continue to suffer as a result of occupation and expansionism and are deprived of their right to self-determination and life in dignity. Unemployment, hunger, disease, poverty, illiteracy and social crises are spreading throughout the world. The average per capita income in rich countries is 220 times greater than that in developing countries.
The Group of 77 has undertaken international studies which stress the need to achieve more satisfactory results with regard to existing economic, monetary and trade problems among States. That group, however, has been faced by a continuing failure to respond on the part of countries of the North. We hope, however, that they will agree to the global negotiations for which we call so that the world may overcome these problems in co-operation between the South and the North. The rather sombre international situation makes it necessary for our Organization to become more dynamic and effective so that it can face those interconnected dangers.
If we take as an example the unfortunate economic and social situation in Africa, we note the following: more than 150 million people suffer from malnutrition; the foreign indebtedness of that continent amounts to $US 174 billion; the balance-of-payments deficit is $US 18 billion; while some States spend their entire revenue on servicing their debt. Unemployment has reached enormous proportions and the Lagos plan, in which we had placed great hopes for the development of our continent, did not achieve its aims because of the drought, the lack of the necessary funds for investment and the deteriorating world economic and financial situation.
Because of this frightening situation in our continent our States have had to devote increasing attention to economic and social problems. The most recent summit conference of the Organization of African Unity, held in Addis Ababa, considered most carefully what measures would be "most likely" to revive the economies of our countries. The summit conference adopted an important recommendation addressed to this session of the General Assembly calling for the convening of a special session of the Assembly to study the economic situation in Africa. We hope that this will make it possible to achieve satisfactory results in this field.
I take this opportunity to register my satisfaction with the results obtained at the "Paris Club" meeting this year concerning foreign debt, and with the efforts made by friendly countries and the officers of the World Bank and the International Monetary Fund in order to allow that meeting to take place. We are pleased with the positive understanding shewn by the creditors with regard to the international economic and monetary situation of the debtor countries in general and the situation of our country in particular.
The peoples of the Sahel do not lack determination. Theirs is a constant struggle for survival. The States are doing all they can to preserve life and to keep their dignity and independence. They realize that international food assistance will not solve their problems and that they must take those measures
likely to revive their economies, particularly in the rural sector, in order to achieve food security for their peoples. However, the achievement of that aim is not easy. Drought is a most destructive phenomenon which nullifies the efforts of the peoples and States of the areas concerned, particularly where economies are based essentially on agriculture and animal husbandry.
The drought has killed more than 75 per cent of the animals in Mauritania and has turned the fields to deserts. Farmers have been forced to migrate to the cities and villages, which were not prepared to welcome them. This has posed many problems for the State in many fields, because it must provide food, water and energy for all within a short space of time. It must build hospitals and schools and establish transportation networks. Our country did not remain inactive and resign itself to the dangerous forces. Instead, we mobilized all our efforts to cope with the effects of the drought and desertification. We put forward a comprehensive plan for economic and financial mobilization in which we gave priority to the rural sector.
We believe that success can be achieved only through the great efforts of our people to ensure that it produces the largest possible part of its own food. This has led our national leadership to adopt the slogan "self-sufficiency". We have undertaken a comprehensive information campaign in order to explain the dangers of drought and desertification. The people have undertaken a great campaign of voluntary work in the cities and rural areas to eliminate illiteracy and to undertake economic and social projects. In order to avoid the idleness and defeatism that food aid can create, we have started this year a program based on the principle of assistance in return for work. We have adopted a plan to help those citizens who so wish to return to the rural areas from the cities. In addition to providing free transportation and the necessary assistance to work the land, where that is possible, we are trying to encourage farmers to be patient and to exert greater efforts to increase production. We have established a special fund to assist pensioners, skilled workers returning from overseas and professionals who cannot find work within government structures.
Our country attaches great importance to the young generations. We are working to mobilize their energies in the interest of national development. At present Mauritania is host to a large youth fair involving thousands of our citizens and covering activities in many fields. In line with our desire to provide health insurance for the new generations, my country will shortly be organizing national immunization day, in accordance with the aims of the World Health Organization (WHO) and the United Nations Children's Fund (UNICEF).
Our efforts within the country are complementary to our activities within international and regional organizations. We believe that assistance based on justice and equality between peoples and States, particularly States in the same geographic area, is not merely a social and political necessity to provide an opportunity to peoples to establish ties of friendship and closer relations, but also an essential economic requirement for laying the foundations for joint economies and facilitating trade relations. That is why our country has always promoted the creation of regional institutions; in fact, it has put forward several initiatives for the creation of such institutions. The great developmental efforts we are making in our country, together with our policy of austerity and the work we have undertaken to achieve a more rational management of public sector financing, have been successful only to a certain extent owing to the current international economic situation. In collaboration with the Secretary-General of the united Nations Mauritania has this year appealed to the fortieth session in a memorandum in which it stressed the need for Mauritania to be added to the list of least developed countries. In view of the significance of this request we hope that the Assembly will respond favorably.
I am pleased to express my gratitude and appreciation to all friendly and fraternal States, organizations and individuals for the assistance they have provided us during the years of drought. Because the list is long, I shall limit myself to pointing to the efforts exerted by the Secretary-General of the United Nations to enable our Organization to play an effective role in the extraordinary circumstances facing Africa. I welcome this opportunity to pay tribute to the personal efforts of Mr. Bradford Morse, Administrator of the emergency assistance relief operations in Africa, in addition to his heavy responsibilities as Administrator of the United Nations Development Program. We must also pay tribute to the Food and Agriculture Organization of the United Nations (FAD) and to Mr. Edouard Saouma, the Director General, for the positive results achieved by the Rome meeting on drought.
At a time when the international financial and economic crisis is spreading and when many people are suffering from hunger, billions of dollars are being spent on all kinds of weapons of destruction. Military industries are flourishing, despite the contradiction this poses to economic development. It is high time to
put an end to such a situation by decreasing cold-war tensions between the superPowers and Stopping the spiraling arms race. An end must, also be put to the new wars that are being fostered between third-world countries. In 1984 alone, the world spent more than 3800 billion on weapons of destruction; that is more than $130 for each person on this planet. An end to armament is the way to development. That is how to promote the security of peoples and their independence, be it in the developed industrialized countries or in the developing countries. It represents the precondition for priority to be given to the creation of an interdependent international economy providing the possibility for man to secure his first and basic right - the right to life.
More than one quarter of the peoples of the world continue to suffer deprivation, pain and hunger, despite the existence of the United Nations for 40 years. Many peoples continue to suffer from colonialism, exploitation, racial discrimination and expansionism. In the Middle East the Palestinian people has continued its heroic struggle for more than half a century against Israeli colonialism. Mauritania believes that the question of Palestine is the core of the struggle in the Middle East and that the inalienable rights of the Palestinian people must be taken into consideration, particularly its right to self-determination, independence and the creation of its own State, under the leadership of the Palestine Liberation Organization (PLO), and that it must be encouraged to participate in all talks affecting the fate of the Palestinian people. We believe that Israel must withdraw without preconditions
from all the Arab occupied territories, and particularly from Holy Jerusalem.
Israel did not stop at occupying Palestine. It went further and occupied the Syrian Golan Heights. It has annexed the Heights and attacked the sanctity of Iraqi territory by striking at the nuclear reactor built for peaceful purposes.
Furthermore it committed aggression against Lebanon and occupied part of its territory. That brotherly country, Lebanon, has shown through its heroic struggle that its land and national unity are above any extraneous consideration.
Like all nations that cherish peace and justice, Mauritania condemns the expansionist Zionist plans and stresses the need for Israel's complete withdrawal from the Golan, Lebanon and all other occupied territories.
In the African continent more than a century has elapsed since the holding of the Berlin Conference which produced the plan for the partition of Africa and its occupation. This is a period that has witnessed continuing struggle for freedom in order to end the enslaving of man by man. Most peoples and States of the continent have achieved their freedom and independence, following much suffering. However, the peoples of Azania and Namibia continue to languish under occupation and racial discrimination. The situation this year has reached a most critical point, unprecedented in the history of mankind. The heroic struggle of the African people for freedom, dignity and equality has reached a climax. The racist regime in South Africa, like Israel, practices bloody terrorism against entire peoples. It defies the resolutions of the United Nations General Assembly and Security Council and commits acts of aggression against neighboring countries.
Mauritania strongly condemns the racist regime in Pretoria because it is persisting in its aggressive policies. Mauritania is convinced that, as terrorism escalates and injustice reigns, the day of freedom and equality draws nearer.
The continuing occupation of Namibia has led to much pain for that country, whose people is waging a heroic struggle, under the leadership of the Smith West Africa People's Organization (SWAFO). In accordance with Security Council resolution 435 (1978), Mauritania believes that the international community must work seriously to achieve Namibia's independence this year, when we are commemorating the fortieth anniversary of our international Organization.
The war between Iraq and Iran has resulted in both countries paying an astronomical price in all spheres. It has affected stability and development in the region as a whole. Despite the peaceful efforts of the United Nations, the Non-Aligned Movement, the Organization of the Islamic Conference and other international bodies, peace is not, unfortunately, in sight, although Iraq has many times declared that it is prepared to put an end to the war. We hope that all will respond to this peace endeavor.
We recall to our brothers God's teachings that peace is the only way for mankind.
The war in Afghanistan is now in its sixth year. On behalf of the Islamic Republic of Mauritania, I feel impelled to renew the call for the withdrawal of foreign troops from this brother Moslem country. We call for the return of refugees to their homes and to their families, and for the Afghan people to be allowed to determine its own future, as it sees fit, so that the country can enjoy security and stability.
As for Kampuchea, the Islamic Republic of Mauritania believes that the time has come for the withdrawal of foreign forces from the territories of Democratic Kampuchea. Its territorial integrity must be respected and there must be no intervention in its internal affairs. Its people must be given the right to choose its own political system.
We renew our support for the General Assembly resolution on the subject and for the Declaration of the World Conference on Kampuchea, held in 1981.
As for the Korean question, Mauritania trusts in the wisdom of the Korean people and the two States of Korea, North and South, and therefore believes that they can achieve a peaceful settlement through negotiation. My country takes note with satisfaction of the latest contacts between the two parties.
The situation in Central America demands pursuit of the efforts exerted by the Contadora Group. We hope that security and stability will be re-established in this important region in the world.
Turning once more to Africa, we note that the Northwest of this continent continues to suffer from tension because of the continued problem of Western Sahara. For my country, this is a most important issue. Mauritania, which enjoys fraternal relations with both parties to the dispute, hopes that comprehensive peace and stability will return to the region so that our brothers may become
close again, so that the joint development plans of those States, may be given a chance to succeed, and so that we may achieve the unity which has been long hoped for by the peoples of the Greater Maghreb.
The generation preceding ours, by creating the United Nations, put down the cornerstone for a society of peace and co-operation between nations. What we must do is abide by those rules which govern the Organization. We must renew our commitment to its Charter. This is the only guarantee we can offer to give the Organization the authority it needs to solve *he international questions put before it. The time has come to put an end to selfishness inside the international community. It is time to start thinking and studying about how we may achieve happiness and well-being for all nations.
The peoples in the South, in the North, in the East and in the West have common basic interests. They are constantly looking forward to peace, freedom and justice. We must give interdependence its true, positive meaning and its humanitarian dimensions. We must never forget that life is merely a passage to higher things. We must not forget that bodies perish and history only remembers good acts. In the end history has the last word.
